Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/25/22. Claims 1-13, 15-18 and 21-25 are pending in this application. 
Objection to the Specification
Claim 1, although supported by the specification, appears to recite a property that against the commonly held understanding of physical phenomena. In particular, once a pair of electrons have anti-parallel spins have their spins disrupted, their coherence is disrupted and does not necessarily put them into parallel spins. Additional energy is required to put two electorons (without coherence) into parallel spins. If this is the case, Does Hsig do the breaking (coherence) and forcing (into parallel spins). It appears that Claim 1 does not sufficiently describe the additional energy for the ‘forcing’.

Claim Rejections Under 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the phrases “a control line” and “magnetic field signal generator” and “magnetic field emitted from the control line” all appear to be related to figs 14 and 15. How exactly is the magnetic field generator is adapted to generate a magnetic field signal? Further, how is such magnetic field signal emitted from the control line? The specification appears to silent regarding these matters. At the 01/25/22 interview, Applicant mentioned that the generated magnetic field at a control line is separated from the superconductor by an airgap. Hence, the magnetic field signal generator is undefined in the specification hence, there is inadequate description to comply with the written description requirement.
Claim1-13, 15-18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, the specification fails to mention whether the generated magnetic field is a result of a transducer or input data from an external source. In fact, there is no structure associate with the schematic of control lines A/B in figs 14/15 as it interfaces with the superconductor in the biased magnetic field. Hence, such recitation also fails to comply with the enablement requirement.



Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-17, and 23-25 are rejected under 35 U.S.C. §103 as being unpatentable over Villegas (EP 2945160 B1) and further in view of Paller (US 20150256270 A1).
Regarding claim 1, Villegas and Paller disclose a superconducting Meissner effect (see fig 2, and ) transistor (Ic, being switched on /off) comprising: a superconducting bridge between a first and a second current probe(see fig 2, disclosing superconductor between 6.8 and 7), the first and second current probe being electrically connected to a source and a drain electrical connection (see fig 2), respectively, wherein the superconducting bridge is adapted to include a plurality of Cooper pairs having anti-parallel spins when the superconducting bridge is subjected to a magnetic field bias(see fig 2, disclosing two pairs of cooper pairs with parallel and anti parallel orientation): and a control line connected to a magnetic field signal generator, wherein the magnetic field signal generator is adapted to generate configured to emit a magnetic field signal emitted from the control line (see Villegas disclosing “The control means 12 comprises a wire disposed near the second polarizer 4 so that a current I ON or I OFF flowing in the wire produces a magnetic field capable of modifying the orientation of the magnetization M4 of the polarizer 4), the magnetic field signal having a_signal strength Hsig  (see fig 1, disclosing critical current I c is a critical current, characteristic of the Josephson junction) at the superconducting bridge sufficient to break at least a portion of the Cooper pairs (see equation of Phi disclosing the relationship of H with electron charge) in the superconducting bridge into forced parallel spins (see fig 2, disclosing parallel spins in 3).
Villegas does not disclose a device with a semiconductor bridge with no interstitial josephsen junction between two electrodes. However, Paller is directed towards Cooper pair splitting and and at least at paras [0035], [0039], and [0040] disclosing superconductor nanotube. Villegas and Paller are in the same or similar fields of endeavor. It would have been obvious to combine Villegas and Paller. Villegas and Paller may be combined by forming the device of Villagas with Paller, for example to have a nanotube superconductor. One having ordinary skill in the art would be motivated to combine Villegas and Paller in order to form a quantum communications system.  
Regarding claim 2, Villegas and Paller disclose the transistor of claim 1, wherein the superconducting bridge is adapted such that breaking Cooper pairs in the superconducting bridge decreases conductivity of the superconducting bridge (see fig 1, disclosing no current flowing in between critical current states).
Regarding claim 3, Villegas and Paller disclose the transistor of claim 1, wherein the superconducting bridge is adapted to include the plurality of Cooper pairs having antiparallel spins when the superconducting bridge is subjected to the magnetic field bias and a strength of the magnetic field bias at the superconducting bridge (Ha) is less than or equal to a critical field value (He) for the superconducting bridge (see fig 1, disclosing threshold currents, see also, specification, disclosing bias current source, 16).
Regarding claim 4, Villegas and Paller disclose the transistor of claim 3, wherein Ha is less than or equal to the magnitude of Hsig subtracted from Hc (see fig 1 is analogous with fig 13 of the current application).
Regarding claim 5, Villegas and Paller disclose the transistor of claim 3, wherein Hsig is a time varying magnetic field having a maximum strength of HSig-max and a minimum strength of Hsig-min (see fig 1 is analogous with fig 13 of the current application), see also Villegas’ disclosure of phi relation with H).
Regarding claim 6, Villegas and Paller disclose the transistor of claim 5, herein Ha is less than or equal to the magnitude of Hsig-max subtracted from Hc(see fig 1 is analogous with fig 13 of the current application), see also Villegas’ disclosure of phi relation with H).
Regarding claim 7, Villegas and Paller disclose the transistor of claim 3, wherein the superconducting bridge is a type I superconductor (see fig 1 disclosing abrupt switching from conduction to non-conducting).
Regarding claim 9, Villegas disclose the transistor of claim 1, wherein the superconducting bridge has a temperature that is less than or equal to its critical temperature (Tc), see Villegas disclosing critical temperatures in the range of 25 to 120 °.
Regarding claim 10, Villegas disclose the transistor of claim 1, wherein the superconducting bridge comprises niobium and/or niobium alloys (see description disclosing Nb doped STO).
Regarding claim 11, Villegas disclose the transistor of claim 10, wherein the superconducting bridge has a temperature that is less than or equal to its critical temperature (Tc) and greater than or equal to about 0.2K, see description disclosing (exhibiting superconducting properties for temperatures in the range of 25 to 120 ° above absolute zero (-273 ° C)).
Regarding claim 12, Villegas and Paller disclose the transistor of claim 9, wherein the superconducting bridge has a temperature that is less than or equal to its critical temperature (Tc) and greater than or equal to about 2.2K (exhibiting superconducting properties for temperatures in the range of 25 to 120 ° above absolute zero (-273 ° C)).
Regarding claim 13, Villegas and Paller disclose the transistor of claim 9, wherein the superconducting bridge has a temperature that is less than or equal to its critical temperature (Tc) and greater than or equal to about 3K (exhibiting superconducting properties for temperatures in the range of 25 to 120 ° above absolute zero (-273 ° C)).
Regarding claim 15, Villegas and Paller disclose the transistor of claim 1 having a frequency response about equal to the recombination of Cooper pairs for the superconducting bridge material being utilized (see fig w, disclosing the pair of Cooper will have a pulse 2.p and the hole, a pulse -p.).
Regarding claim 16, Villegas disclose the transistor of claim 10, wherein the frequency response is between about 0.7 THz and about 1.25 THz. (see description disclosing few hundred Ghz)
Regarding claim 17, Villegas and Paller disclose a logic gate comprised using one or more transistors of claim 1, disclosing RSFQ.
Regarding claim 23, Villegas and Paller disclose the transistor of claim 4, wherein the magnitude of Ha and Hsig, combined, is equal to Hc and the superconductor bridge is normal (see fig 1, disclosing critical I, see description disclosing relationship of Phi to H and electron charge).

    PNG
    media_image1.png
    338
    97
    media_image1.png
    Greyscale
	Regarding claim 24, Villegas and Paller disclose the transistor of claim 1, wherein the superconducting bridge is continuous between the first and second current probes (this describes the on-state of a superconductor tunneling transistor, as described in Villegas).
Regarding claim 25, Villegas and Paller disclose the transistor of claim 1, wherein the at least a portion of the Cooper pairs in the superconducting bridge are forced broken into forced parallel spins (see fig 2, reproduced adjacent, see dotted lines and arrows) according to the Meissner effect (Villegas and Paller disclose magnetic field orienting the spins in a superconducting state, i.e. polarizer).






Regarding claim 8, Villegas and Paller disclose the transistor of claim 3, wherein the superconducting bridge is a type II superconductor and Hc is equal to Hc\ and Hc\ is a strength of the magnetic field at the superconducting bridge at an onset of a mixed state of superconductivity for the superconducting bridge superconductor (see fig 1 disclosing abrupt switching from conduction to non-conducting). This office action notes that a transistor variation based on type 1 or type 2 is an obvious variation. 

Claims 18, 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Villegas Paller and further in view of Sines (US 8736085 B2). 
Regarding claim 18, Villegas and Paller disclose a first transistor of claim 1 and a second transistor of claim 1, wherein the first transistor is configured to emit a photon in the presence of the magnetic field bias and the magnetic field signal, and the second transistor is configured to vary its conductivity based on the emitted photon.
However, Villegas does not disclose photon radiation due to Meissner effect. However, Sines, at least at fig 4, discloses photons 20 absorbed by cooper pairs. Villegas, Paller and Sines are in the same or similar fields of endeavor. It would have been obvious to combine Villegas, Paller with Sines. Villegas, Paller and Sines may be combined by arranging the device of Villegas, Paller in accordance with Sines. One having ordinary skill in the art would be motivated to combine Villegas, Paller with Sines in order to perform direct energy conversion, see fig 7. 
Regarding claim 21, Villegas, Paller and Sines disclose the first and second transistors of claim 18, wherein the first and second transistors are configured such that a quantum state between the first and second transistors is entangled when the first transistor is in the presence of the magnetic field bias and the magnetic field signal (see Villegas disclosing transistor states in different Ic, fig 1).
Regarding claim 22, Villegas, Paller and Sines disclose the first and second transistors of claim 21, where the first and second transistors form a logic gate when the first transistor is in the presence of the magnetic field bias and the magnetic field signal (see Villegas disclosing, a first source 14 of electrical bias to apply a first bias current or a first bias voltage between a terminal 8 in contact with the first layer 1 and a terminal 9 in contact with the intermediate layer 3. In the presently envisaged embodiment, the first source 14 is a source of a first bias current I bias1 ).

Response to Arguments
Applicant’s assertion that the cited art is deficient with respect to applicant’s cited features. This argument is moot. Because this office action now cites to Paller.

Examiner’s comments
Applicant is invited for a subsequent interview; where my colleague, a scientific advisor, may join us.
It appears that RIKEN has a similar device  (https://www.hpcwire.com/off-the-wire/riken-device-splits-and-recombines-superconducting-electron-pairs/).
At the previous interview, applicant mentioned that the present application differs from the cited art by the lack of tunneling in the present application. This office action recommends that applicant amend claim 1 to exclude josephsen junctions, tunneling of Examiner Chin and 
Claim 1, although supported by the specification, appears to recite a property that against the common understanding of physical phenomena. In particular, Once a pair of electrons have anti-parallel spins have their spins disrupted, their coherence is disrupted and does not necessarily put them into parallel spins. Additional energy is required to put two electorons (without coherence) into parallel spins. If this is the case, Does Hsig do the breaking (coherence) and forcing (into parallel spins). It appears that Claim 1 does not sufficiently describe the additional energy for the ‘forcing’.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813